Citation Nr: 0306883	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  99-19 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
fracture dislocation of the right ankle, tibia and fibula, 
currently evaluated as 30 percent disabling. 

2.  Entitlement to an effective date earlier than April 8, 
1999 for a separate 10 percent disability rating for pes 
cavus with hammertoe deformity of the right foot. 

(The issue of entitlement to an increased rating for 
degenerative joint disease of the lumbosacral spine, 
currently evaluated as 20 percent disabling, will be the 
subject of a separate Board decision)  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from December 1964 to 
July 1967.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of February 2000 and 
May 2002 by the Department of Veterans Affairs (VA) Regional 
Office in Boise, Idaho (the RO).  

In the February 2000 decision, the RO denied the veteran's 
claim of entitlement to a disability rating higher than 
30 percent for his service-connected right lower leg and foot 
disability.  In January 2001, the Board determined that a 
brief filed by the veteran's representative in September 2000 
constituted a notice of disagreement with the RO's 
determination and that the Board therefore had jurisdiction 
over the matter.  The Board remanded the issue of entitlement 
to an increased rating for residuals of fracture dislocation 
of the right ankle, tibia, and fibula to the RO pursuant to 
Manlicon v. West, 12 Vet. App. 238 (1999) for the issuance of 
a statement of the case.  

By rating decision of May 2002, the RO subdivided the right 
ankle and foot disability into two separate ratings: a 
30 percent rating for fracture dislocation of the right 
ankle, tibia and fibula, and a separate 10 percent rating for 
pes cavus of the right foot with hammertoe deformities, 
effective April 8, 1999.  The veteran submitted a timely 
notice of disagreement with respect to the effective date 
assigned for the separate 10 percent rating for pes cavus 
with hammertoes.  In July 2002 a RO hearing officer held that 
an effective date earlier than April 1999 was not warranted.  
The veteran has appealed only the effective date of the 
separate rating; the rating itself is not in dispute.  

With respect to the 30 percent rating for fracture 
dislocation of the right ankle, tibia and fibula, the veteran 
has not made any reference to that issue and indeed his 
representative did not list it as an issue either in an 
August 26, 2002 communication to the RO or in an October 2002 
appellant's brief to the Board.  However, there is no 
indication that the veteran has formally withdrawn that issue 
from appellate consideration.  See 38 C.F.R. § 20.204 (2002).  
Accordingly, the Board will proceed on the assumption that 
the issue remains in appellate status.  See also AB v. Brown, 
6 Vet. App. 35 (1993) [applicable law mandates that when a 
veteran seeks an increased rating, it will generally be 
presumed that the maximum benefit allowed by law and 
regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded].

The January 2001 Board decision included a remand of the 
issue of entitlement to an increased rating for degenerative 
joint disease of the back, then rated 10 percent disabling.  
In the May 2002 rating decision, the RO granted an increased 
rating of 20 percent.  The veteran has continued to express 
disagreement with the assigned disability rating.  

Pursuant to authority granted by newly promulgated VA 
regulations, the Board will undertake additional evidentiary 
development before adjudicating the issue of entitlement to a 
rating higher than 20 percent for degenerative joint disease 
of the lumbosacral spine.  See 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) [codified at 38 C.F.R. § 19.9(a)(2)].  Upon 
completion of such development, the Board will enter a 
separate decision addressing that issue based upon all of the 
relevant evidence of record, including that received pursuant 
to the Board's development.  

In the Introduction to the January 2001 decision, the Board 
noted that a current 10 percent rating for degenerative joint 
disease of the cervical and thoracic spine segments did not 
adequately consider limitation of motion in the thoracic 
spine in addition to limitation of motion of the cervical 
spine and referred the matter to the RO for appropriate 
action.  It appears from the record that no action on this 
referral has been taken to date, and the veteran has restated 
his request that the issue be considered.  The matter is not 
before the Board at the present time but is again referred to 
the RO for appropriate action.




FINDINGS OF FACT

1.  The veteran's right ankle was surgically fused in 1966; 
current residuals of fracture dislocation of the right ankle, 
tibia and fibula do not result in disability equivalent to 
nonunion of the ankle with loose motion requiring brace; or 
disability equivalent to ankylosis of the ankle in a position 
of dorsiflexion greater than 10 degrees or a position of 
plantar flexion greater than 40 degrees.

2.  A February 1998 rating decision denied the veteran's 
October 1997 claim for an increased rating for the combined 
right lower leg and foot disability; the veteran did not 
appeal that decision.

3.  The RO subsequently assigned a separate 10 percent rating 
for pes cavus of the right foot with hammertoes from 
August 8, 1999, the date of receipt of the veteran's claim 
for an increased disability rating for his service-connected 
right lower extremity disability.

4.  The record does not show that it was factually 
ascertainable that pes cavus with hammertoes increased in 
severity within one year before April 8, 1999, or that the 
veteran filed a claim for increase before April 8, 1999 which 
had not been finally denied.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 
30 percent for fracture dislocation of the right ankle, tibia 
and fibula are not met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2002).

2.  An effective date before April 8, 1999 for a separate 
10 percent rating for right pes cavus with hammertoe 
deformity is not warranted.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.400 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is presumed to be seeking a disability rating in 
excess of the currently assigned 30 percent for residuals of 
fracture dislocation of the right ankle, tibia and fibula.  
He is also seeking an earlier effective date for the separate 
assignment of a 10 percent disability rating for pes cavus 
with hammertoe deformity of the right foot.  As noted in the 
Introduction the level of disability is not at issue.

In the interest of clarity, after discussing certain 
preliminary matters the Board will provide a common factual 
background and then separately review the pertinent law and 
regulations. The Board will then separately address these two 
issues.

The VCAA 

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) (the Board must determine whether the various 
provisions of the VCAA apply to a particular claim).  



Notice

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence the VA will obtain on his or her behalf.  See 
38 U.S.C.A. § 5103;  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, the statements of the case and 
subsequent supplemental statements of the case explained the 
applicable law and regulations and the inadequacy of the 
evidence of record as a basis for an allowance of the 
veteran's claims.  The Board's remand apprised the veteran of 
the need for medical records regarding his disabilities as 
the basis for adjudicating his claims.  

Crucially, the record shows that a July 2001 RO letter 
explained to the veteran the pertinent provisions of the 
VCAA.  This letter informed the veteran that medical records 
would be obtained if he provided the names of the medical 
providers and the approximate dates of treatment and that the 
RO would help him obtain material such as medical records, 
employment records, or records from Federal agencies if he 
gave enough information to enable VA to request them.  The 
forms necessary for the authorization of release of private 
records to the VA were enclosed.  The essence of the approach 
set forth in this letter was to allocate the responsibility 
for procuring evidence between the veteran and VA such that 
the VA would make official requests for all records for which 
the veteran provided adequate identifying information and 
executed release authorizations.  In the aggregate, the 
statement of the case, the supplemental statements of the 
case and the RO letters are sufficient to put the veteran on 
notice of the requirements of the law, the evidence needed to 
support his claim, the information he must supply to permit 
VA assistance in developing his claim, and the evidence to be 
procured by the VA in furtherance of its duty to assist 
pursuant to the requirements of Quartuccio.  

Duty to assist

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A.  

With respect VA's duty to assist, the record reflects that 
the relevant evidence in this case has been developed to the 
extent possible.  All known VA outpatient treatment records 
have been obtained.  The veteran has undergone a VA 
examination in August 1999 in connection with his claim for 
an increased rating, the results of which will be discussed 
below.  The information obtained at that examination provided 
the basis for the assignment of a separate 10 percent rating 
for pes cavus with hammertoes.  To the extent that the Board 
can ascertain, there are no additional VA or private medical 
records that might be obtained to substantiate the veteran's 
claim, and the veteran and his representative have identified 
none.  

In light of the foregoing, the Board finds that as to the 
issue involving the rating for the right ankle, tibia and 
fibula, VA has satisfied the notification and duty to assist 
provisions of the law and that no further actions pursuant to 
the VCAA need be undertaken on the veteran's behalf.  

With respect to the effective date for the separate rating 
for pes cavus with hammertoes, the matter to be resolved is 
legal in nature and its outcome is determined by the 
interpretation and application of the law and regulations 
rather than by consideration of conflicting or disputed 
evidence.  The United States Court of Appeals for Veterans 
Claims (the Court) has held that the VCAA does not affect 
matters on appeal when the question is limited to statutory 
interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Smith v. Gober, 14 Vet. App. 227, 231-32 (2002); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) [holding 
that the VCAA is not applicable where it could not affect a 
pending matter and could have no application as a matter of 
law].  Consequently, the VCAA is not applicable to the 
effective date issue decided herein.   The Board hastens to 
add, however, that the veteran has in fact been accorded 
ample opportunity to present evidence and argument in support 
of his claim and that any due process considerations 
independent of the VCAA have been satisfied.  See 38 C.F.R. 
§ 3.103 (2002). 

Factual Background 

Because of the related factual and procedural history of the 
two issues currently being decided, the Board will present a 
common factual background.
A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).

Service medical records show that in 1966 the veteran was 
involved in a motorcycle accident in which he sustained 
fractures of the distal tibia and fibula of the right leg and 
dislocation of the right ankle joint.  An attempt at closed 
reduction was unsuccessful, and in August 1966, about 
2 months after the injury, an arthrodesis of the right ankle 
was performed.  It was found at that time that fragments off 
of the lateral malleolus prevented reduction and that the 
articular surface of the tibia-talar joint had been markedly 
damaged by the original injury.

A rating decision of January 1968 awarded service connection 
for a fracture dislocation of the right ankle, tibia and 
fibula, fused, and tender callus, rated as 30 percent 
disabling since July 1967.  By a rating decision of November 
1984, the grant of service connection was expanded to include 
a hammertoe deformity of the right great toe.  The 30 percent 
rating was continued.  The veteran was notified of this 
determination by letter in December 1984 and was advised of 
his appellate and procedural rights.  He did not submit a 
notice of disagreement as to the 1984 rating determination.

VA received the veteran's claim for an increased rating for 
the service-connected right lower extremity disability in 
October 1997.  A VA examination was performed in January 1998 
in connection with that claim.  The veteran stated that the 
hammertoe of the right great toe "has been this way since 
they removed the cast."  There was no pain involved.  X-rays 
of the right foot showed hammertoe deformities involving all 
of the digits of the right foot.

A February 1998 rating decision continued the 30 percent 
rating then in effect for fracture dislocation of the right 
ankle, tibia and fibula with tender callus and hammertoe 
deformity of the right great toe.  A February 19, 1998 letter 
advised the veteran of this determination.  A copy of the 
rating decision and a form explaining his procedural and 
appellate rights were enclosed.

In September 1998, the RO adjudicated the issues of service 
connection for degenerative joint disease of the lumbosacral 
spine and service connection for a bilateral hip disorder.  
The decision granted service connection for degenerative 
joint disease of the lumbosacral spine, assigned a 10 percent 
rating for that disorder from October 1997, and denied 
service connection for a bilateral hip disorder.  An October 
1998 notice of disagreement with the September 1998 
determinations as to the back and hip contained no reference 
to the February 1998 rating decision denying an increased 
rating for the right leg and foot disability.

In April 1999 the veteran informed the RO that he wished to 
apply for an increased rating for his right foot and ankle 
disability due to an increase in their severity.  He also 
expressed the belief that the foot and ankle involved two 
separate conditions.

The veteran underwent a VA examination in August 1999 in 
connection with the claim for increase.  He reported problems 
with the hammertoes in that the distal interphalangeal joint 
of the right great toe tended to rub on shoes making it 
necessary to wear a soft shoe to prevent an abrasion injury.  
He had diminished range of motion in the ankle but no true 
ankle pain.  He reported a 2-week history of pain in the 
lateral distal metatarsal areas and in the plantar surface of 
the great toe which occurred with each step and caused a 
limp.  He noted ankle swelling on standing or walking more 
than a mile and a half.  He had developed a long history of 
calluses across the heel, the tip of the great toe, and the 
lateral 5th metatarsal-phalangeal joint.  He excised the 
calluses every 2 weeks.  He had been referred for specially 
fitted shoes.  He was no longer able to run and had to watch 
his balance when he walked because of difficulty maintaining 
his balance due to the hammertoes.    

On examination, the circumference of the right calf was 
5.2 centimeters greater than that on the left.  There was a 
significant depression with loss of tissue just anterior to 
the right lateral malleolus and there appeared to be some 
nontender soft tissue swelling on the posterior aspect of the 
medial malleolus.  There were mild calluses over the heel and 
medial great toe and on the distal tip of the right great 
toe.  The veteran walked on the lateral aspect of his right 
foot, favoring this extremity.  There was significantly 
diminished range of motion with dorsiflexion of about 
10 degrees and plantar flexion of about 15 degrees.  
Hammertoe deformity of the right great toe was noted.  The 
examiner noted that findings on X-rays at the prior VA 
examination included solid union at the site of the joint 
fusion, degenerative changes involving the subtalar joint, 
moderate degenerative changes involving the interphalangeal 
joint of the right great toe, and a calcaneal spur.  

The final diagnoses were right tibia-fibula fracture and 
ankle dislocation, now with loss of soft tissue from Muscle 
Group XI; ankle fusion with resulting ankylosis; traumatic 
arthritis; and hammertoe deformity, all impairing the 
veteran's gait.

An August 2001 statement is of record from S.P.B., D.P.M.  
The veteran claimed that since 1997 or 1998 he had had a 
great deal of increased pain in the right foot and ankle for 
which he took daily Naprosyn and Tylenol.  He reported 
painful calluses that he soaked and cut off to decrease the 
pain.  He wore only tennis shoes or sandals.  He described an 
aching radiating pain on the foot and ankle on walking more 
than 2 blocks.  He noted that his right foot was clawing 
more.  Examination showed no motion in the right ankle or 
subtalar joint.  The peroneus longus, peroneus brevis, 
extensor hallucis longus, extensor digitorum longus muscles 
and the long flexor tendons were 5/5.  X-rays showed complete 
fusion of the right ankle joint, bony spurring of the 
subtalar joint and hammertoes 1 through 5.  The 
interphalangeal joint was dorsally dislocated and a plantar 
calcaneal spur was noted.  The diagnoses included increasing 
pes cavus deformity on the right secondary to the unopposed 
pull of the peroneus longus tendon due to the fusion of the 
ankle joint and to the degenerative changes around the 
subtalar joint following the fusion.  The hammertoe 
deformities were characterized as being secondary to the 
developing pes cavus deformity.  The examiner indicated that 
progressive swelling and increased pain with activity would 
be a likely followup from an ankle fusion with the joints 
both proximal and distal to the ankle being required to 
compensate for the lack of motion of the ankle joint.  He 
indicated that correction of the hammertoes resulting from 
ankle fusion would alleviate the painful lesion on the tip of 
the toe, but would not improve the veteran's gait.

Relevant law and regulations

The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Standard of review

It is the Board's responsibility to evaluate the entire 
record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail." To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.



Increased rating claims  

(i.) In general

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (rating schedule).  
See 38 C.F.R. Part 4 (2002).  Separate diagnostic codes 
identify the various disabilities.  The percentage ratings 
contained in the rating schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from service-connected diseases and 
injuries in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321(a), 4.1 (2002).    

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2002) 

(ii.) Specific rating criteria

Diagnostic Code 5262 applies to impairment of the tibia and 
fibula.  A 30 percent rating is provided for malunion with 
marked knee or ankle disability.  To warrant the next higher 
rating of 40 percent, there must be nonunion with loose 
motion, requiring brace.  38 C.F.R. § 4.71a, Code 5262 
(2002).

Diagnostic Code 5270 pertains to ankylosis of the ankle.  A 
30 percent rating is provided for ankylosis in plantar 
flexion between 0 degrees and 10 degrees.  To warrant the 
next higher rating of 40 percent, ankylosis must be in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with abduction, adduction, 
inversion or eversion deformity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270 (2002).



Effective dates

(i.) In general

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a).  

VA regulations provide that an award of increased disability 
compensation shall be effective from the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date; otherwise, the increase shall be 
effective from the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2) (2002).  

(ii.) Claims

In order for benefits to be paid or furnished to any 
individual under the laws administered by VA the law requires 
that a specific claim in the form prescribed by the Secretary 
must be filed.  38 U.S.C.A. § 5101(a) (West 1991); 38 C.F.R. 
§ 3.151(a) (2002).  Upon request made in person or in 
writing, the Secretary shall furnish, free of expense, all 
such printed instructions and forms as may be necessary in 
establishing the claim.  38 U.S.C.A. § 5102 (West 1991). 

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If the formal claim is received 
within one year from the date it was sent to the claimant, it 
will be considered filed as of the date of the receipt of an 
informal claim.  38 C.F.R. § 3.155(a) (2002).  A claim 
"means a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  Brannon v. West, 
12 Vet. App. 32 (1998); 38 C.F.R. § 3.1(p) (2002).  

Once a formal claim for compensation has been allowed, 
receipt of a VA hospitalization report, a record of VA 
treatment or a report of hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1) (2002); see also 38 C.F.R. § 
3.155(a) (2002).  

A "pending claim" is an application, formal or informal, 
which has not been finally adjudicated.  38 C.F.R. § 3.160(c) 
(2002).  A "finally adjudicated claim" is an application, 
formal or informal, which has been allowed or disallowed by 
the agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appeal.  
38 C.F.R. § 3.160(d) (2002); see also 38 C.F.R. §§ 20.1103, 
20.1104 (2002).  

(iii.) Finality of prior decisions

In the absence of a timely appeal, the determination of a 
duly constituted rating agency or other agency of original 
jurisdiction shall be final with respect to the evidence then 
of record.  38 U.S.C.A. § 7105(a)(b)(1)(c) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.104(a), 20.1103 (2001); Robinette v. 
Brown, 8 Vet. App. 69, 80 (1995).  The decision of a duly 
constituted rating agency will be final and binding as to 
conclusions based on evidence on file at that time.  38 
C.F.R. § 3.104(a) (2002).  



Analysis

1.	Entitlement to an increased rating for residuals of 
fracture dislocation of the right ankle, tibia and 
fibula, currently evaluated as 30 percent disabling. 

The veteran's service-connected right ankle disability is 
currently evaluated as 
30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5262 (2002) [impairment of tibia and fibula].  

As discussed above, the pathology included within the 
currently 30 percent rating involves the right ankle joint 
only.  Disability related to the right foot, including the 
toes, is now included in the separate 10 percent rating; the 
10 percent rating for pes cavus and hammertoes of the right 
foot is not at issue before the Board.

The present appeal arises from the denial of a claim for 
increase as defined in 38 C.F.R. § 3.160(f) (2002), as 
distinguished from the assignment of an initial rating 
following the original grant of service connection; 
consequently, the rule from Francisco v. Brown, 7 Vet. 
App. 55 (1994) [although the entire recorded history must be 
considered, it is the present level of disability that is of 
primary concern] is applicable.  Compare Fenderson v. West, 
12 Vet. App Vet. App. 119 (1999).  

The pertinent medical evidence of record has been reported in 
some detail above.  The evidence shows that as a result of 
the arthrodesis performed in service in 1966, the veteran's 
right ankle is fused in place with little or no motion of the 
foot.  The veteran experiences pain and swelling of the foot 
and has an altered gait, which has contributed to the 
progression of the separately rated foot disability.  Dr. B. 
has attributed a leg length discrepancy of 1/2 to 5/8th's of 
an inch to the ankle fusion.



Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). 
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology. Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

After having carefully considered the matter, the Board has 
reached the conclusion that, based on the veteran's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology, the veteran's ankle disability most 
appropriately rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5262.  The medical evidence clearly indicates that the 
disability is based on residuals of the fractured tibia and 
fibula.  The veteran has not contended that another 
diagnostic code would be more appropriate.  However, since 
the ankle was surgically fused, the Board will also explore 
the possibility of assigning a higher disability rating under 
Diagnostic Code 5270. 

There is no other ankle code that provides for a rating of 
40 percent or higher.  

Although the VA rating schedule contains a code authorizing 
the assignment of a rating based on shortening of an 
extremity, the minimum rating of 10 percent specified therein 
requires that the shortening be one and one quarter to 2 
inches in dimension.  See 38 C.F.R. § 4.71a, Code 5275 
(2002).  The leg length discrepancy of 1/2 to 5/8ths of an 
inch reported by Dr. B. is not of the magnitude contemplated 
by the regulation as the basis for an increased rating.  



Schedular rating

The 30 percent rating currently in effect for the right ankle 
under Diagnostic Code 5262 contemplates marked knee or ankle 
disability as a result of malunion.  To establish entitlement 
to the next higher, and maximum, rating of 40 percent, there 
must be disability equivalent to nonunion of the tibia and 
fibula with loose motion or wearing a brace.  

In this case, although most of the evidence of record 
indicates that the ankle is fused, some recent medical 
evidence suggests the presence of some motion in the ankle 
joint, which has been measured as being 10 degrees of 
dorsiflexion or 15 degrees of plantar flexion.  See 38 C.F.R. 
§ 4.71 (Plate II) (2002) [the normal range of ankle motion is 
from 20 degrees of dorsiflexion to 45 degrees of plantar 
flexion].  At the January 1998 VA examination there was a 
range of dorsiflexion from 0 degrees and a range of plantar 
flexion from 0 to 15 degrees.  In August 1999, dorsiflexion 
was to 10 degrees and plantar flexion was to 15 degrees.  

In any event, there is no indication that this is "loose 
motion"; the medical evidence of record rather indicates 
that the ankle is not completely immobile and the veteran can 
move it to some extent.   No brace is required.  There is no 
other evidence of record which is suggestive of nonunion of 
the tibia or fibula such as to warrant a 40 percent rating.

The veteran is also potentially entitled to a 40 percent 
rating on the basis of ankylosis (complete bony fixation) of 
the ankle joint at an unfavorable angle.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5270, which has been 
discussed in detail above.  

As noted by the Board above, the recent medical evidence is 
somewhat conflicting as to whether the fusion of the ankle is 
complete.  The initial post service VA examination performed 
in October 1970 showed that the foot was held in a slightly 
varus position in about 5 degrees of plantar flexion.  At the 
September 1994 examination the ankle fusion appeared solid 
and there was no ankle motion.  The foot was positioned at 
0 degrees of dorsiflexion with slight eversion.  At the 
January 1998 VA examination there was a range of dorsiflexion 
from 0 degrees and a range of plantar flexion from 0 to 
15 degrees.  In August 1999, dorsiflexion was to 10 degrees 
and plantar flexion was to 15 degrees.  Dr. B. reported no 
motion at all in the right ankle or subtalar joints.  

If the ankle is not completely fixed, use of Diagnostic Code 
5270 would not be appropriate.  In nay event, regardless of 
the presence or absence of some motion in the ankle, it is 
clear that ankylosis in a position of dorsiflexion of more 
than 10 degrees or in plantar flexion of more than 40 degrees 
is not present.  Either type of fusion to that degree would 
be near one end or the other of the normal ranges of ankle 
motion defined in the regulations.  It is clear that such 
angulation of the ankle in either direction is not shown.

DeLuca considerations

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, inccordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, the Court has also held that where 
a diagnostic code is not predicated on a limited range of 
motion alone, such as with Diagnostic Code 5262, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  

Conclusion

In summary, for the reasons and bases expressed above the 
Board finds that a preponderance of the evidence of record in 
this case is against a finding that a rating higher than 30 
percent for the veteran's service-connected right ankle 
disability is warranted.  The benefit sought on appeal is 
accordingly denied.

2.  Entitlement to an effective date earlier than April 8, 
1999 for a separate 10 percent disability rating for pes 
cavus with hammertoe deformity of the right foot. 

The veteran seeks an effective date earlier than April 8, 
1999 for the assignment of a separate 10 percent disability 
rating for his foot disability.  He has contended, in 
essence, that the separate ratings for the foot and ankle 
disabilities should have been made effective from the date in 
October 1997 when he filed his claim for an increased rating 
for his right lower leg condition.

The RO's selection of April 8, 1999 as the effective date for 
the assignment of a separate 10 percent rating for hammertoes 
reflects application of 38 C.F.R. § 3.400(o), the VA 
regulation that governs the effective dates of awards 
following a claim for an increased rating for a service-
connected disability.  Pursuant to that regulation, the RO, 
upon determining that a separate evaluation for hammertoes 
was warranted, made the award effective from the April 1999 
date of receipt of the veteran's claim for an increased 
rating for his foot and ankle disabilities in which the 
veteran specifically requested that separate ratings be 
assigned for the foot and ankle.

The same regulation, 38 C.F.R. § 3.400(o) alternatively 
provides that an increased rating may be made effective from 
up to a year before the date of claim if it is factually 
ascertainable that an increase in severity occurred during 
that period.  
In the present case, the evidence of record does not show any 
date before April 8, 1999, on which it was factually 
ascertainable that an increase in severity had occurred.  The 
veteran's April 1999 application referred to an increase in 
severity but did not specify a date.  VA outpatient treatment 
records covering the period from December 1997 to April 1999 
pertain to examination and treatment for other disorders.  A 
September 1998 entry refers to limited motion of the right 
ankle but does not refer to findings signifying increased 
disability of the foot.  The Board is unable to identify any 
date within one year before the April 8, 1999 filing date 
during which it can be determined that an increase in 
disability occurred.

It should be pointed out that in some instances the date of 
VA outpatient treatment or examination or the date of 
admission to a VA or uniformed services hospital may be 
accepted as the date of receipt of an informal claim for 
increase.  See 38 C.F.R. § 3.157(b) (2002).  In this case, 
the September 1998 outpatient treatment entry noted 
limitation of motion of the right ankle but did not refer to 
hammertoes or any other abnormality affecting the right foot.  
This entry does not contain findings suggesting an increase 
in severity of disability associated with the right foot or 
constitute either an examination or treatment of the foot 
that could be construed to constitute a claim for increase 
within the meaning of 38 C.F.R. § 3.157(b). 

With respect to the contention of the veteran that the 
separate ratings should have been made effective from the 
date in October 1997 when he filed his claim for an increased 
rating for his right lower leg condition, the October 1997 
claim for increase was denied by the RO in February 1998 and 
the veteran did not appeal.  
Nothing further was heard from the veteran with regard to his 
ankle and foot disability until April 8, 1999, when he filed 
the claim for increase that eventually formed the basis for 
the separate 10 percent rating.  In the absence of a timely 
appeal, the February 1998 rating decision became final, and 
the veteran's potential entitlement to a separate rating 
based on the October 1997 claim for increase was 
extinguished.

The Board has reviewed the record in this case in order to 
determine whether an effective date earlier than April 8, 
1999 may otherwise be assigned.  The applicable statutory and 
regulatory provisions require that VA look to all 
communications from a claimant which may be interpreted as 
applications or claims, formal and informal, for benefits.  
In particular, VA is required to identify and act on informal 
claims for benefits.  See 38 U.S.C. § 5110(b)(2); 38 C.F.R. 
§§ 3.1(p), 3.400(o)(2), 3.155(a) (2001); see also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992). An informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155(a) 
(2001).
In this case, the Board has identified no other basis for 
assigning an earlier effective date, and the veteran has 
pointed to none.

In short, a review of the record discloses no evidence that 
an increase in disability warranting a separate 10 percent 
rating for pes cavus with hammertoes of the right foot was 
present before April 8, 1999, or that the veteran filed a 
claim for a separate evaluation for such disability before 
that date.  Accordingly, a preponderance of the evidence is 
against the claim for an earlier effective date for the 
separate rating.  The veteran's claim is accordingly denied.  



ORDER

A rating higher than 30 percent for fracture dislocation of 
the right ankle, tibia and fibula is denied.

An effective date earlier than April 8, 1999, for a separate 
10 percent rating for pes cavus of the right foot with 
hammertoes is denied.



                       
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

